Citation Nr: 1307408	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-22 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to July 2012.  

2.  Entitlement to a rating in excess of 70 percent for PTSD, since July 2012.  

3.  Entitlement to a total rating based upon individual unemployability (TDIU), prior to July 2012.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at law


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to February 1945, June 1946 to December 1946, and again from July 1948 to March 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for PTSD and a TDIU.  

In a September 2012 rating decision, PTSD with depressive disorder was increased from 50 percent to 70 percent, effective July 23, 2012.  A TDIU was also granted effective July 23, 2012.  The Veteran disagreed with the assigned disability ratings and the current appeal ensued.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1992).  Therefore, the claim for an increased rating for PTSD prior to July 23, 2012 and a TDIU period from July 2009 to July 23, 2012 on appeal are still in appellate status.  

In January 2013, the Veteran and his son testified at a Videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On January 13, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal on the issue of an increased rating in excess of 70 percent for PTSD since July 23, 2012,is requested.  

2.  Prior to July 23, 2012, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, with the inability to establish and maintain effective relationships; total occupational and social impairment is not shown.  

3.  The Veteran's only service connected disability is PTSD with depressive disorder.  

4.  The Veteran has an 8th grade education, training as an auto mechanic, and employment in farming in a winery.  

5.  Prior to July 23, 2012, the Veteran's service-connected PTSD alone, was of such severity to preclude him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating in excess of 70 percent for PTSD since July 23, 2012 have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).  

2.  The criteria for a rating of 70 percent and no more, prior to July 23,  2010 for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2012).  

3.  The criteria for entitlement to TDIU prior to July 23, 2010, have been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2011). Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in January 2013, during the Veteran's Videoconference hearing, the Veteran withdrew the issue of entitlement to a rating in excess of 70 percent since July 23, 2012.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  



PTSD

The Veteran asserts that his PTSD is more severe than currently rated.  He maintains that from July 2009 to July 2012, he has major memory issues, suicidal ideation, nightmares and other deficiencies in occupational and social impairment as a result of his PTSD.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).  

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, as in this case, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that in determining the present level of disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  

The RO granted service connection for PTSD in an April 2005 rating decision and a 50 percent rating was assigned, effective November 14, 2002, pursuant to DC 9411.  By rating decision of September 2012, the 50 percent rating was raised to 70 percent rating, effective July 23, 2012.  This 70 percent rating has been in effect since that time.  The Veteran asserts he also warrants a 70 percent rating from July 13, 2009 to July 23, 2012.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling. 38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) is to be rated as 30 percent disabling. 38 C.F.R. § 4.130, 

After scrutinizing the evidence - which includes VA outpatient treatment records since July 2009, a January 2010 VA examination, and testimony from a January 2013 Videoconference Board hearing, , the Board finds that the totality of the evidence supports the assignment of a rating of 70 percent and no more, for the Veteran's PTSD for the appellate period from July 2009 to July 2012.  

VA outpatient treatment records were obtained and associated with the claims folder.  In July 2009, the Veteran was seen 20 minutes late for his examination with unkempt hair and an oversized shirt.  He related that he was unable to enjoy any of the activities he used to cherish.  He related that taking his medication helped, but did not take away his problems altogether.  He related no homicidal or suicidal thoughts.  He was pleasant and cooperative.  His speech was clear and to the point.  His thought process was goal directed.  He had no overt psychotic symptoms.  His diagnoses was major depression and PTSD.  

In September 2009, he was seen for major depression and PTSD.  He stated he was okay, however, he was overwhelmed with stressors, mostly related to the support of his children.  He had one son who was dependent on heroin and his other children were struggling financially and he was at a loss of how to help them.  He continued to take a religious and philosophical approach to life.  He was however overwhelmed because of the multiple demands on him.  He continued to endorse sleep disturbance as a problem.  Mental status examination revealed the Veteran to be adequately dressed, but somewhat unkempt.  He was pleasant and cooperative.  His speech was clear to a point.  There was no suicidal or homicidal thoughts.  There was no overt homicidal thoughts.  His insight and judgment were adequate.  The diagnosis was major depression and PTSD.  His medication was increased to help him sleep better.  He also had another medication increased to help his mood and with his feeling of being overwhelmed.  

In November 2009, the Veteran continued to take his increased medications and continued to live with his wife.  However, he stated that his marital relationship with his wife was less than cordial.  He remained frustrated with his children and the problems they caused him.  It was noted that he was well groomed and well kept when compared to his usual upkeep.  He continued his medication and his mood medication was increased.  

In January 2010, the Veteran related that he felt dizzy and funny that he attributed to his blood pressure medication.  He had short term memory problems which were worsening and he indicated that he was taking his medication with no side effects.  His mood was fair, and he described no worsening of his mood, sleep, or motivation.  He stated he was upset about his children and their constant need for money.  He related that his wife and children helped him manage his money when necessary.  He denied overt psychotic symptoms such as auditory or visual hallucinations.  He had no significant paranoia at the time of the examination.  He related that he was separated from his wife for 8 months.  He did not like to talk about his family and at the time of the examination, he stated that he just tolerated them.  Mental status examination showed him to be fairly groomed and casually dressed.  He had no significant abnormality present.  His behavior was calm and appropriate.  His memory was impaired and his speech was rambling.  His affect was congruent to his mood.  His mood was dysphoric.  Impulse control seemed fair.  His short term memory was impaired and his insight and judgment were fair.  

In January 2010, the Veteran underwent a VA examination.  It was noted that he was in follow-up treatment on an outpatient basis for major depression and PTSD.  His therapy was described as fair.  He reported symptoms of combat-related nightmares, anxiety, depression, occasional suicidal ideation, anger/irritability, relational conflict, marital conflict, social withdrawal, and cognitive problems.  Although he indicated he had been married to his 2nd wife of 40 years, he reported significant and severe marital problems and a separation from his wife of 8 months duration.  At the time of the examination, he resided with his son.  He reported past physical fights, some with his wife.  His social contacts were limited to his son, daughter, and grandchildren.  Mental status examination revealed the Veteran to be tense, fatigued, cooperative and attentive.  His affect was constricted and his mood was dysphoric and depressed.  He had an attention disturbance as he was not able to do serial 7's.  He was oriented to person, time, and place.  He had ruminations and reported frequent worrying.  He described significant difficulty with falling and remaining asleep.  He described combat-related nightmares and described frequent fatigue.   He reported occasional panic attacks and occasional suicidal thoughts.  He denied intent to harm himself or others.  He was able to maintain minimum personal hygiene with some slight problems with bathing and grooming.  His remote memory was described as normal.  His recent memory was mildly impaired and his immediate memory was moderately impaired.  His diagnosis was PTSD, chronic, major depressive disorder, moderate to severe.  His global assessment of functioning (GAF) was 50.  His PTSD symptoms were associated with significant emotional distress,, severe relational conflict, and social withdrawal.  It was determined by the examiner that the Veteran would likely require continued long-term mental health follow-up.  


The Veteran and his son testified at a Videoconference Board hearing in January 2013.  He stated that he had the same symptoms prior to July 2012 and that his symptoms had persisted prior to that date.  He complained of family stress, nightmares, and nervousness.  He was frightened of water situations, and in 2008, he felt like committing suicide.  He related that he never remembered telling his doctor that he did not have suicidal thoughts.  He related he had panic attacks which had been increasing.  He also testified that he was still married, his wife visited him daily to take care of him, but she was unable to live with him because of his PTSD. He related that he had been separated from his wife for 3 years.  His son testified that the Veteran stopped working in the family winery in 1994.  From 2008 to 2012, he was around the business, but did not work.  He was not an effective employee.  He stated that at that time, the Veteran was not effective unrelated to his age, but due to his PTSD.  The Veteran's son also indicated that during the past 2.5 years, the Veteran's PTSD had progressively worsened with severe memory loss, reactions to loud noises, and panic attacks, 3 to 4 times a week.  

On this record, the Board finds that the Veteran's PTSD from July 2009 to July 2012, was productive of no more than occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood, with an inability to establish and maintain effective relationships.  
 
The Veteran's PTSD has not for any period of the increased rating claim more nearly approximated total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives; own occupation, or own names.  The totality of the evidence rises to the level of a 70 percent rating during this period, and no more.  

During the appellate period between July 2009 to July 2012, the Veteran stated that he had been married to his wife (his 2nd) in excess of 40 years, and during this time, that they began to have such marital conflict that they separated.  He stated that his wife comes on a daily basis to assist him with his bills and his daily care, but she is unable to live with him as a result of his PTSD.  He related no outside relationships, only contact with his children and his grandchildren is kept.  He neglects his personal upkeep and he has reported rambling speech.  He complained often of his children and his inability to relate to them, however, he only relates to his children, and his wife and son have taken over control of the family winery because according to his son, he is no longer effective in any capacity at the family winery.  

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work. )  See 38 C.F.R. § 4.130.

The Veteran's GAF score has been depicted at 50, which indicates serious impairment.  He had symptoms of rambling speech, he reported suicidal ideation, and he no longer has been able to work at the winery.  He has had to have an increase in his medication during this time period to control his mood, and to help with his sleep disturbance.  It has been noted that he has exhibited some anger and violent behavior toward his wife, and he is often sleep impaired, depressed, and sometimes reports of neglect of personal hygiene.  Put another way, the Board finds that the totality of the evidence shows severe impairment.  

Resolving all doubt in the Veteran's favor, a 70 percent evaluation, but not higher, is warranted for the Veteran's service-connected PTSD for the entire period of time covered by the appeal.  In reaching this conclusion, the Board has considered the totality of the evidence, including both the Veteran's statements, his son's, as well as the objective medical evidence of record which reflect a severe impairment with respect to the Veteran's service-connected PTSD.  

The Board has considered the Veteran's statements, along with those of his son, that his PTSD was more disabling than reflected by his rating.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.

The Board also finds highly probative the Veteran's self-reported psychiatric symptoms.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for a 70 percent evaluation under Diagnostic Code 9411, but not higher, are warranted for the entire period of time covered by the appeal.  

The Veteran is not, however, entitled to a 100 evaluation for any period of time covered by the appeal, and he has not claimed a total schedular rating in this regard.  
The Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected psychiatric disorder.  See Sellers v. Principi, 372 F.3d. 1318, 1324 (Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation). Moreover, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name. 

The Board is aware that the Veteran has been diagnosed with other psychiatric disabilities in addition to PTSD. In this regard, the record reflects treatment for major depressive disorder.  As the evidence of record does not distinguish the Veteran's PTSD symptoms from his depressive disorder symptoms, the Board has nevertheless considered all psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet.App. 181, 182 (1998). 

In summary, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 70 percent evaluation, but not higher, for service-connected PTSD for the entire period of time covered by the appeal.  The Veteran, however, is not entitled to an evaluation in excess of the currently assigned disability rating for any period of time covered by the appeal under any set of rating criteria. 

Consideration has been given as to whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD and depressive disorder, with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD/depressive disorder symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his PTSD/depressive disorder that is not addressed by the rating schedule.  Moreover, to the extent that the Veteran's PTSD/depressive disorder may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability for the period under consideration.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

The Veteran is service connected for PTSD with depressive disorder, rated as 70 percent disabling.  This is the Veteran's only service-connected disability.  

It is important to note that there have been changes in the Veteran's ratings during the pendency of the claim.  Most recently, the Veteran was rated 70 percent for his PTSD, depressive disorder, from July 2009 to July 2012.  He is now attempting to obtain a TDIU rating for the period from July 2009 to July 2012.  Since his service-connected PTSD with depressive disorder is now shown to be 70 percent disabling for the period from July 2009 to July 2012, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) have been met throughout the appellate period.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

In the Veteran's Application for Increased Compensation Based On Unemployability (VA Form 21-8940) received in July 2009, the Veteran indicated that  he was 79 years old and he was unable to concentrate, which prevented him from securing or following any substantially gainful employment.  He related at that time that he became too disabled to work in 1995.  His occupation that year was as a self employed farmer.  He also indicated that his highest education completed was 8th grade and he had training in service as an auto mechanic.  It is important to note, that age may not be considered as a factor in evaluating service-connected disability and unemployability claims.  See 38 C.F.R. § 4.19 (2012).  

In this claim, the medical evidence between July 2009 to July 2012, shows that the Veteran is 70 percent disabled due to his PTSD with depressive disorder.  He has been noted to not have worked since 1995, and although his he and his wife have been separated during this time, she visits him daily in order to care for him and arrange his medications.  However, she could not live with him because of his PTSD.  He had memory loss, which had worsened during that time, and he had limited social contacts to only his immediate family members and grandchildren.  He was only able to maintain minimal personal hygiene and he had serious sleep disturbance.  His son, who took over the family winery after the Veteran could no longer work in 1995, testified that from 2008 to 2012, the Veteran would stick around the business, but he was unable to work.  At that time, he stated that the Veteran could not be an effective employee and as such, the Veteran could no longer be a part of the family business.  It is noted that he had memory loss and had panic attacks 3 to 4 times a week.  He was depressed, and his medication for his mood and sleep disturbance had to be increased.  Although he had training as an auto mechanic it would appear that if his memory was limited, he would no longer be able to fix automobiles or trucks.  As such, resolving all reasonable doubt in the Veteran's favor, the symptoms that are relative to his PTSD with depressive disorder, prevent him from securing and maintaining substantially gainful employment.  

Therefore,  TDIU is granted from July 2009 to July 2012.  


ORDER

The appeal as to a rating in excess of 70 percent since July 23, 2012 is dismissed.  

A rating of 70 percent and no more, for PTSD and depressive disorder from July 2009 to July 2012, is granted, subject to laws and regulations regulating monetary benefits.  


A TDIU from July 2009 to July 2012 is granted, subject to the laws and regulations regulating monetary benefits.  





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


